DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-4, 10, and 15 were amended, claim 9 was canceled, and claims 19-21 were newly added in the response filed on 12/29/2021.  Claims 1-8, 10-21 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    144
    1043
    media_image1.png
    Greyscale
(filing receipt dated 2/3/2021).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  All claims appear to be able to claim the benefit of the foreign priority document JP 2018076239.  Also see p. 2-3 of the OA dated 9/29/2021 and p. 6-7 of the response filed on 12/29/2021.
Response to Amendment
The Applicant's amendments, dated 12/29/2021, are sufficient to overcome the objection(s) to claims 1, 4, and 10 (see p. 4 of the OA dated 9/29/2021).  Accordingly the objection(s) are withdrawn. 
The Applicant's amendments, dated 12/29/2021, are sufficient to overcome the 35 USC 112(a) written description rejection of claims 1-3, 5-10, and 13-15.  See p. 4-7 of the OA dated 9/29/2021.  The scope of the amide “derivative” was limited to those disclosed in [0019] of the specification as filed.  Therefore the rejection is withdrawn.
claims 1-18.  See p. 7-10 of the OA dated 9/29/2021 and p. 8 of the response filed 12/29/2021.  The rejections are withdrawn.
The Applicant's amendments, dated 12/29/2021, are sufficient to overcome the 35 USC 102(a)(1) and 102(a)(2) rejection of claims 1-3, 5, 8, and 11 as being anticipated by WO 2019/035381 (US equivalent referred to in the rejection: US 2020/0165195 = ‘195).  See p. 12-14 of the OA dated 9/29/2021.  The Applicant amended independent claim 1 to include the limitations of newly canceled claim 9.  Therefore the rejection is withdrawn.
The Applicant's amendments, dated 12/29/2021, are sufficient to overcome the 35 USC 103 rejection of claims 1-3, 5-10, 13, and 14 as being unpatentable over US 2013/0197570 (‘270).  See p. 20-24 of the OA dated 9/29/2021.  The Applicant amended independent claim 1 to further limit the structure of the amide derivative employed in the reaction to one in which a hydrogen of an amide NH2 is substituted by another heteroatom.  The term “heteroatom” is not explicitly defined in the specification, but those of ordinary skill usually interpret the term to exclude hydrogen and carbon atoms, as evidenced by: “Heteroatom” (Illustrated Glossary of Organic Chemistry, downloaded from http://www.chem.ucla.edu/~harding/IGOC/H/heteroatom.html, on 3/15/2022).  As ‘270 only teaches or suggests the use of N,N-dimethyl amide solvents, it does not appear that ‘270 reads on the amended claims.  Therefore the rejection is withdrawn.
Response to Arguments
Applicant's arguments filed 12/29/2021 (see p. 8), with respect to the provisional obviousness type non-statutory double patenting rejections of claim 10 as being unpatentable over claim 15 of US 16/957210 (‘210) and over claims 6-14 of 16/636182 (‘182) have been fully considered but they are not persuasive. See p. 10-12 of the OA dated 9/29/2021.  The Applicant briefly mentions the rejection at the end of the third paragraph in the “request for reconsideration” section on p. 8: 

    PNG
    media_image2.png
    104
    911
    media_image2.png
    Greyscale
.  However, this argument is not found to be persuasive.  As set forth in the non-statutory rejections (p. 11-12) and the 35 USC 102 rejection over claim 10 (p. 14-15) in the OA dated 9/29/2021, claim 10 incorporates the limitations of claim 1 using “product-by-process” language.  The only active step in claim 10 is the hydrogenation of a dicyanoalkane to produce a bis(aminomethyl)alkane.  The steps of claim 1 do not appear to materially affect the structure of the dicyanoalkane employed as a starting material in claim 10, therefore they are not treated as actively required process steps. See MPEP 2113.  
Applicant's arguments filed 12/29/2021 (see p. 8-9) with respect to the 35 USC 103 rejection of claims 1-3, 5, 7-11, and 15 as being unpatentable over WO 2019/035381 (published on 2/21/2019; US equivalent = US 2020/0165195 (‘195); referred to as ‘195 in the rejection and “Iida” by the Applicant) have been fully considered but they are not persuasive.  See p. 15-19 of the OA dated 9/29/2021.
The Applicant argues the following:

    PNG
    media_image3.png
    148
    939
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    88
    916
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    70
    942
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    272
    933
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    359
    927
    media_image7.png
    Greyscale

	Regarding the definition of “quantify”, see the following from various online dictionaries: 
	i) “Quantify” Dictionary.com, downloaded from https://www.dictionary.com/browse/quantify on 3/15/2022:

    PNG
    media_image8.png
    309
    767
    media_image8.png
    Greyscale
	;
ii) “Quantify” Cambridge online dictionary, downloaded from https://dictionary.cambridge.org/us/dictionary/english/quantify on 3/15/2022:

    PNG
    media_image9.png
    217
    753
    media_image9.png
    Greyscale
;
iii) “Quantify” Merriam-Webster online dictionary, downloaded from https://www.merriam-webster.com/dictionary/quantify on 3/15/2022:

    PNG
    media_image10.png
    412
    501
    media_image10.png
    Greyscale
.
	The term “quantify” is not commensurate in scope with “measure”.  As evidenced by the various dictionary entries, quantifying includes expressing, determining or claim 1 is not limited to this embodiment.  Therefore, as ‘195 uses the amide as a solvent and the concentration of the solvent is expected to remain constant throughout the reaction, then the concentration of the amide is quantified during the reaction because it is known. 
With response to the second argument, though ‘195 only explicitly teaches that the cyanation product mixture is analyzed by GC, the skilled artisan could also predictably analyze the reaction solution at any point during the cyanation in order to quantify the composition of said solution [0089-0095].  Additionally, monitoring reactions using analytical techniques would be prima facie obvious to the skilled artisan to determine the end-point of the reaction.  Further, the same arguments can be applied to ‘270, though ‘270 is no longer used as a primary reference.  See discussion of newly canceled claim 9 on p. 23 of the OA dated 9/29/2021.  
Maintained Double Patenting Rejections
See p. 10-12 of OA dated 9/29/2021 for rejections of record.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of co-pending Application No. 16/957210 (‘210, US 2020/0392072, of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of ‘210 recites subjecting dicyanocyclohexane, a species of the instantly claimed dicyanoalkane, to hydrogenation to obtain the corresponding diaminoalkane.  Though the dicyanocyclohexane of ‘210 “is produced by the method of claim 1” of said application and the instantly claimed dicyanoalkane is “obtained by the method of claim 1” of the instant application, these limitations are not accorded much patentable weight unless the methods used to produce the dicyanoalkanes imparts a structural difference to the compounds, which there is no evidence of in the disclosures, because the limitations are written using product-by-claim 10 to actively require the process limitations of claim 1 (ie A method of producing a diaminoalkane, the method comprising: the method of claim 1, and further comprising...).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-14 of co-pending Application No. 16/636182 (‘182, US 2020/0165195, of record). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6-14 of ‘182 recite subjecting dicyanocyclohexane, a species of the instantly claimed dicyanoalkane, to hydrogenation to obtain the corresponding diaminoalkane.  Though the dicyanocyclohexane of ‘182 is prepared using the method of the claims of ‘182 and the instantly claimed dicyanoalkane is “obtained by the method of claim 1” of the instant application, the limitations of instant claim 1 are not accorded much patentable weight in claim 10 unless the process of instant claim 1 imparts a structural difference to the dicyanoalkanes (of which there is no evidence in the disclosure as filed) because the limitations are written using product-by-process language.  See MPEP 2113.  This rejection would be obviated by amending claim 10 to actively require the process limitations of claim 1 (ie A method of producing a diaminoalkane, the method comprising: the method of claim 1, and further comprising...).

Maintained Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  See p. 12-15 of the OA dated 9/29/2021.  
Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2013/0197270 (‘270, published on 8/1/2013, of record in the IDS filed on 10/7/2020).
‘270 is directed toward a method for producing trans-1,4-bis(aminomethyl)cyclohexane (see whole document).  With particular regard to claim 10, example 1 in [0168-0172] teaches the hydrogenation of 1,4-dicyanocyclohexane (a dicyanoalkane) to produce 1,4-bis(aminomethyl)cyclohexane (a bis(aminomethyl)alkane).  Also see MPEP 2131.02. Further, though claim 10 recites that the dicyanoalkane is “obtained by the method of claim 1”, the limitations of claim 1 are not accorded much patentable weight in claim 10 because the limitations are written using product-by-process language and the process of instant claim 1 does not appear to impart a structural difference to the dicyanoalkane compounds produced therefrom.  See MPEP 2113.  This interpretation would be changed by amending claim 10 to actively require the process limitations of claim 1 (ie A method of producing a diaminoalkane, the method comprising: the method of claim 1, and further comprising...). 
Modified Claim Rejections - 35 USC § 103-Necessitated by Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  See p. 15-19 of the OA dated 9/29/2021.  The claim 9 and incorporated its limitations into claim 1.  Claim 19 was also newly included. Therefore the rejection was modified to address these changes. Further the scope of the amide derivative in claim 1 was limited to exclude the solvents employed in US2013/0197270 (‘270, published on 8/1/2013, of record in the IDS filed on 10/7/2020).  See p. 20-24 of the OA dated 9/29/2021.  Therefore new rejections were also necessitated for claims 6, 13, and 14.  

Claims 1-3, 5, 7, 8, 10, 11, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/035381 (published on 2/21/2019; US equivalent = US 2020/0165195 (‘195), which will be referred to in the following rejection, both of record in the IDS filed on 10/7/2020).
Applicant Claims

    PNG
    media_image11.png
    161
    909
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    266
    912
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    280
    927
    media_image13.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘195 (see whole document) is directed to a production method for dicyanocyclohexane wherein the method comprises reacting cyclohexanedicarboxylic acid (an aliphatic dicarboxylic acid) and/or a salt thereof [0020-0023], or a heated concentrate of an aqueous ammonia solution of cyclohexanedicarboxylic acid [0024, 0036-0043], with ammonia [0044-0054], with a catalyst [0055-0058] in a solvent having a boiling point equal to or higher than a reaction temperature [0059-0081], thereby producing dicyanocyclohexane (see abstract and claims for overview of process).  With particular regard to claims 1-3, 5, 8, and 11, ‘195 teaches an example (see example 2 in [0096] and Table 1 on p. 9) wherein 1,4-cyclohexanedicarboxylic acid (an aliphatic dicarboxylic acid) is reacted with ammonia gas (an ammonia source) in the presence of 0.24g of zinc oxide (a metal oxide) and 20g of stearic acid amide (an amide of formula (1) wherein R1 is an unsubstituted C18 aliphatic monovalent hydrocarbon group), wherein 23 equivalents of the stearic acid amide (SAA) to the total amount of the ZnO are maintained throughout the reaction, which falls within the instantly claimed range of 0.010 or more equivalents.  See calculations below and MPEP 2131.03.  Also see claims 1 and 5 of ‘195 which explicitly teach stearic acid amide has a boiling at or higher 
Calculations, wherein the molecular weights were obtained using ChemDraw Professional:
20 g SAA * (1 mol SAA/283.50 g SAA) = 0.07 mol SAA
0.24 g ZnO * (1 mol ZnO/81.38 g ZnO) = 0.003 mol ZnO, wherein the Applicant calculates the equivalents of amide to metal oxide as follows: mole amide/mole metal oxide (see examples).  Therefore 0.07/0.003 = 23 equivalents of SAA are used compared to the ZnO.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
With respect to claim 1, ‘195 does not appear to explicitly teach an active quantifying step wherein the amount of the amide compound of formula (1) is quantified during the cyanating. However, ‘195 teaches adding a specific amount of amide solvent to the reaction wherein the concentration of the solvent is not expected to differ significantly over the course of the reaction.  Therefore the amount of amide solvent remains “quantified” throughout the process.  This argument also applies to claim 19, wherein ‘195 also teaches that the reaction time is about 3.5 hours to about 8 hours, which encompasses the claimed range.  See examples and MPEP 2144.05. Further, prima facie obvious to the skilled artisan to determine the end-point of the reaction.  This monitoring argument also applies to claim 19. 
With regard to claim 7,therefore ‘195 appears to meet the limitations of the claim.
With regard to claim 10, ‘195 further teaches that the dicyanocyclohexane can be further subjected to a hydrogenation reaction to produce bis(aminomethyl)cyclohexanes [0082-0086], only failing to provide a specific example thereof.  Further, though ‘195 teaches all of the limitations of instant claim 1, the limitations of claim 1 are not accorded much patentable weight in claim 10 because the limitations are written using product-by-process language and the process of instant claim 1 does not appear to impart a structural difference to the dicyanoalkane compounds produced therefrom.  See MPEP 2113.  This interpretation would be changed by amending claim 10 to actively require the process limitations of claim 1 (ie A method of producing a diaminoalkane, the method comprising: the method of claim 1, and further comprising...).
claim 15, ‘195 teaches that the ammonia source may also include a heated concentrate of an aqueous solution of ammonium dicarboxylicyclohexane [0036-0043]. 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed process based on the teachings of ‘195 with a reasonable expectation of success before the effective filing date of the instantly claimed process.  A person of ordinary skill would have been motivated to subject the dicyanocyclohexane obtained in the cyanation step of ‘195 to hydrogenation because such is explicitly suggested in [0082-0086].  A person of ordinary skill would have been further motivated to employ a heated concentrate of an aqueous solution of ammonium dicarboxylicyclohexane as part of the ammonia source in the cyanation process because ‘195 suggests as much in [0036-0043]. 

Claims 6, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/035381 (published on 2/21/2019; US equivalent = US 2020/0165195 (‘195), which will be referred to in the following rejection, both of record in the IDS filed on 10/7/2020), as applied to claims 1-3, 5, 7, 8, 10, 11, and 15 above, and further in view of US2013/0197270 (‘270, published on 8/1/2013, of record in the IDS filed on 10/7/2020).
Applicant Claims

    PNG
    media_image15.png
    82
    882
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    79
    936
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    81
    933
    media_image17.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
With respect to claim 6, ‘195 teaches that both homogeneous or heterogeneous catalyst can be used.  ‘195 further teaches several examples of metal oxide catalysts and transition metal complexes, wherein zinc oxide and tin oxide are most preferred  [0055-0058].  With respect to claims 13 and 14, ‘195 teaches that the ammonia source is ammonia, aqueous ammonia, or a heated concentrated of an ammonium salt of an aliphatic dicarboxylic acid.  See [0036, 0044-0047].
 ‘270 (see whole document) is directed to a production method for producing trans-1,4-bis(aminomethyl)cyclohexane.  ‘270 teaches that the method includes a cyanating step wherein a hydrogenated terephthalic acid or terephthalic acid derivative (comprising cyclohexane-1,4-dicarboxylic acid, an aliphatic dicarboxylic acid, and amides and esters thereof [0052, 0080]) is reacted with an ammonia source [0083] in the presence of a catalyst, including metal oxides [0085-0092], to produce 1,4-dicyanocyclohexane (a dicyanoalkane).  See [0081-0125] and cyanation examples in [0159-0167, 0173-0176, 0186-0218, 0225-0228, 0244-0259, and 0268-0269].  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With respect to claim 6, ‘195 does not explicitly teach that the catalyst is a metal salt, though homogeneous metal catalyst may be employed in the reaction.  This deficiency is cured through the teachings of ‘270.  ‘270 teaches that metal oxide 
	With respect to claims 13 and 14, ‘195 does not appear to explicitly teach the use of urea or ammonium hydrogen carbonate as an ammonia source.  This deficiency is cured through the teachings of ‘270.  ‘270 explicitly teaches that urea and ammonium carbonate can be used as ammonia sources in the cyanation reaction.  See [0083].   It
would also be prima facie obvious to use the bicarbonate form of ammonium as one carbonate based ammonium salt should work similarly to another.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘195 and ‘270 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill would have been motivated to substitute one of the catalysts and/or ammonia sources used in ‘195 for one of those disclosed in ‘270 in the process of ‘195 because substituting one known cyanation catalyst and/or ammonia source for another is prima facie obvious.  The substitution will predictably produce a process for cyanating carboxylic acids.  Also see MPEP 2143(B).
Allowable Subject Matter
Claims 20 and 21 are allowed.  Claims 4, 12, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. See p. 24-25 of the OA dated 9/29/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622